Citation Nr: 0032495	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound to muscle group XVII, currently evaluated as 40 
percent disabling.

5.  Entitlement to an increased rating for residuals of a 
gunshot wound to muscle group XIX, currently evaluated as 30 
percent disabling.

6.  Entitlement to an increased rating for dysthymia, 
currently rated 30 percent disabling.



REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Montgomery Regional Office (RO) which denied a 
rating in excess of 40 percent for residuals of a gunshot 
wound to muscle group XVII, a rating in excess of 30 percent 
for residuals of a gunshot wound to muscle group XIX, a 
rating in excess of 30 percent for a psychiatric disability 
(dysthymia with generalized anxiety disorder), and service 
connection for PTSD, bilateral hearing loss, and a low back 
disability.  

At a July 2000 Board hearing at the RO, the veteran raised 
claims of service connection for a bilateral hydrocele and a 
gastrointestinal disorder.  Since these matters have not yet 
been adjudicated, and inasmuch as they are not inextricably 
intertwined with the issues now on appeal, they are referred 
to the RO for initial consideration.

In addition, the Board notes that by February 2000 rating 
decision, the RO denied the veteran's claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  At his July 2000 
hearing, he and his attorney provided testimony and argument 
which the Board interprets as a Notice of Disagreement with 
the February 2000 rating decision.  As a Statement of the 
Case on this matter has not been issued, additional action by 
the RO is required as set forth in the Remand below.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).


FINDINGS OF FACT

1.  The clear weight of the medical evidence of record 
supports the conclusion that the veteran does not currently 
have PTSD.

2.  The clear weight of the medical evidence of record 
supports the conclusion that the veteran's low back 
disability was not incurred in or aggravated by active 
service, nor is it causally related to any service-connected 
disability.

3.  The veteran has a current bilateral hearing loss 
disability which is shown to be related to his active 
military service.

4.  Residuals of a gunshot wound to muscle group XVII are not 
manifested by more than moderately severe muscle damage.

5.  The veteran has a left buttock scar which is shown to be 
tender on objective medical examination.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The veteran's current low back disability was not 
incurred in or aggravated by active military service, nor is 
it related to any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.310 (2000).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.385 (2000).

4.  The criteria for rating in excess of 40 percent for 
residuals of a gunshot wound to Muscle Group XVII have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic 
Code 5317 (2000).

5.  The criteria for assignment of a separate 10 percent 
rating (but no higher), for a tender scar of the left buttock 
have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.14, 4.25, and 4.118, Code 7804 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(b)).  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(d)).

In this case, VA has fully met its statutory obligations to 
the veteran under the Veterans Claims Assistance Act of 2000 
with respect to the issues of service connection for PTSD, a 
low back disability, bilateral hearing loss, and a rating in 
excess of 40 percent for residuals of a gunshot wound to 
muscle group XVII.  The record contains pertinent treatment 
records and the veteran has been afforded VA medical 
examinations in connection these claims.  After a review of 
the record, the Board find that there is sufficient evidence 
to render an equitable decision on these claims.  Also, given 
the facts of this case, the Board further finds that no 
reasonable possibility exists that any further assistance to 
the veteran would aid in substantiating these claims.  As all 
relevant facts regarding these issues have been adequately 
developed to the extent possible, VA has fully satisfied its 
obligations to the veteran under the Veterans Claims 
Assistance Act of 2000.

I.  Factual Background

The veteran's service medical records show that in October 
1967, while on patrol in Vietnam, he was ambushed by the 
enemy and sustained a through-and-through gunshot wound of 
the right hemi-scrotum, through the membranous and bulbous 
urethra, through the rectum and left buttock.  His initial 
treatment consisted of extensive surgery, hours after the 
initial injury, including debridement of the wound, a supra-
pubic cystotomy and a double barrel sigmoid colostomy.  The 
anterior wall of the rectum was also repaired.  After what 
was described as a "rather stormy postoperative course," he 
was transferred to the U.S. for further treatment.  

Subsequent service hospitalization records show that in 
November 1967, the veteran developed an intestinal 
obstruction and a segment of ileum was removed with an end-
to-end anastomosis.  In December 1967, he was allowed 
convalescent leave and did well for approximately ten days 
until he developed severe suprapubic pain which was 
determined to be due to a stone in the supra-pubic tube.  In 
January 1968, he was reevaluated after a 30 day convalescent 
leave.  At that time, rectal examination revealed granulation 
tissue within the rectal ampulla.  In February 1968, a 
cystourethrogram demonstrated a urethral stricture and an 
internal urethrotomy of the stricture was performed.  
Thereafter, it was the opinion of the urologist that the 
veteran's urinary status was normal and no further 
intervention was necessary.  In August 1968, a sigmoidoscopy 
and barium enema was performed and revealed a normal lower 
colon.  Later that month, the double barrel colostomy was 
closed and he had an unremarkable post-operative course.  By 
September 1968, the veteran was having normal bowel movements 
with an apparently normal defection reflex and normal urinary 
function.  Additionally, although he exhibited a degree of 
impotency during the early months of hospitalization, this 
function also returned to normal.  The diagnoses on discharge 
in September 1968 included gunshot wound, hemi-scrotum, 
right, bulbous urethra, rectum and left buttock; urethral-
rectal fistula; bulbous urethral stricture; and obstruction, 
intestinal, small bowel, mechanical, ileum.

In March 1969, the veteran underwent physical examination for 
purposes of extension of his enlistment.  At that time, a 10-
inch surgical scar was observed.  No other pertinent 
abnormalities were noted on physical examination.  

Following his separation from service, in June 1969, the 
veteran was hospitalized after he developed hematuria with 
dark clots throughout the stream.  On admission, a history of 
a gunshot wound of the right scrotal area at the base on the 
penis with exit of the bullet in the left buttock was noted.  
A cystoscopy was performed and revealed a bladder stone which 
was removed.  

In September 1969, the veteran filed a claim of service 
connection for residuals of a gunshot wound to the groin 
area.  By rating decision dated later that month, the RO 
granted service connection for the following disabilities:  
residuals of a shell fragment wound, muscle group XVII, 
moderately severe (40 percent); residuals of resection of the 
small intestine (zero percent); residuals of a urethral 
fissure (zero percent); residuals of an anal fissure (zero 
percent); and an abdominal scar (zero percent).  All ratings 
were effective from June 5, 1969, the day following the date 
of the veteran's separation from active service.  

In May 1970, the veteran requested an increased rating for 
his service-connected disabilities, stating that he was 
unable to work due to constant pain in his stomach.  In 
connection with his claim, the RO obtained a May 1970 VA 
hospitalization summary showing that the veteran had been 
admitted in connection with his complaints of stomach pain.  
The diagnoses on discharge included severe depressive 
neurosis secondary to gunshot wound residuals, and disturbed 
motor function of small bowel.

By October 1970 rating decision, the RO granted service 
connection for depressive neurosis and assigned a temporary 
total rating from May 7, 1970.  Effective from July 1, 1970, 
a 30 percent rating was assigned for depressive neurosis.  In 
addition, the RO apparently recharacterized the veteran's 
residuals of resection of the small intestine and an 
abdominal scar as residuals of a shell fragment wound of 
muscle group XIX, moderately severe, and assigned a 30 
percent rating from June 5, 1969.  
Here, the Board observes that these ratings have remained in 
effect to date; thus, they are protected from reduction.  38 
C.F.R. 3.951(b) (2000).  In light of the RO's actions, the 
veteran's combined disability rating was thus increased to 70 
percent and a total rating based on individual 
unemployability due to service-connected disabilities was 
assigned, effective July 1, 1970.

Thereafter, the veteran remained in receipt of a total rating 
based on individual unemployability due to service-connected 
disabilities.  Beginning in 1971, he returned annual 
employment questionnaires on which he claimed that he had not 
worked during the previous year.  

In August 1990, the RO notified the veteran that they had 
learned that he had actually been employed full time since 
1987.  As a result, the RO proposed to discontinue individual 
unemployability benefits, effective January 1, 1987.  By 
September 1990 rating decision, the RO implemented the 
proposed reduction.  

In January 1998, the veteran submitted a claim for an 
increased rating for his service-connected gunshot wound 
residuals, as well as service connection for PTSD, a low back 
disability, and hearing loss.  In support of his claim, he 
submitted private treatment records dated from November 1996 
to March 1998.  These records show that in July 1996, the 
veteran injured his low back at work while moving a 
refrigerator from his truck; he denied previous back 
injuries.  In November 1996, he reinjured his low back at 
work while moving a 3,000 pound pallet with a lift jack.  A 
magnetic resonance imaging (MRI) study was thereafter 
performed and revealed grade II spondylolisthesis and disc 
herniation at L4-5.  The examiner indicated that the 
veteran's spondylolisthesis was congenital in nature, but 
that his L4-5 disc herniation was consistent with his on-the-
job injury.  In January 1997, the veteran underwent a lumbar 
laminectomy, posterior lumbar fusion at L4-5 and L5-S1, and a 
posterior iliac crest bone graft; postoperatively, he did 
well.  Thereafter, he again developed pain over the 
sacroiliac joint and in October 1997, the hardware from the 
previous low back surgery was surgically removed.  A 
functional capacity evaluation was performed in March 1998 
and showed that the veteran had good strength in all major 
muscle groups, but self-limited with activities requiring 
lifting and pushing due to low back pain.  

On VA psychiatric examination in April 1998, the veteran 
indicated that he had constant thoughts of Vietnam and 
intense psychological stress when anyone spoke of Vietnam.  
He also reported difficulty around crowds and efforts to 
avoid conversations about Vietnam.  He stated that he had 
detached feelings and only a few friends.  He denied suicidal 
or homicidal ideation, as well as irritability or difficulty 
concentrating.  He indicated that he sometime had an 
exaggerated startle response.  The veteran stated that he was 
currently receiving no psychiatric treatment for PTSD or 
depression and that he was currently unemployed due to his 
low back disability.  On examination, the veteran was 
casually dressed with a neat beard.  He was cooperative 
throughout the examination and was alert and oriented.  He 
exhibited good eye contact and there was no abnormal mood 
activity.  His speech was within normal limits.  His thought 
processes were logical, coherent, and the veteran showed no 
flight of ideas, no looseness of association.  He was able to 
focus, sustain, and shift attention.  Thought content was 
negative for auditory or visual hallucinations and there were 
no ideas of delusional thinking or of obsessions or 
compulsions.  His memory was intact and his insight and 
judgment were fair.  His mood was "okay" and his affect was 
within normal limits.  The diagnoses were dysthymia, 
generalized anxiety disorder with features of PTSD.  The 
examiner indicated that the veteran did not meet the criteria 
for PTSD under the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A Global Assessment of 
Functioning (GAF) score of 60 was also assigned.

On VA medical examination in April 1998, the veteran 
complained of decreased hearing and indicated that he had 
been exposed to acoustic trauma in service.  Audiometric 
testing showed right ear pure tone thresholds of 20, 25, 55, 
and 80 decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 60, 60, 80, 
and 80 decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  The diagnoses included moderate to severe 
right sided high frequency sensorineural hearing loss 
beginning at 3,000 Hertz, and severe to profound left sided 
sensorineural hearing loss throughout the frequencies.  The 
examiner concluded that the veteran's bilateral hearing loss 
was consistent with his noise exposure in service.  

On VA orthopedic examination in May 1998, the veteran 
reported that he had some backaches in service while carrying 
heavy packs, but never sought medical treatment.  He 
indicated that in October 1996 he injured his back while on 
the job and underwent surgery.  Following surgery, he 
reported that he continued to have severe low back pain and 
was unable to work as a result.  The diagnoses were 
degenerative disc disease status post surgery with fusion of 
the lumbar spine and persistent low back pain radiating to 
the left lower extremity. 

On VA medical examination in May 1998, the veteran reported a 
history of a gunshot wound in 1967.  The examiner noted that 
the injury was such that the entrance wound was on the right 
side of the scrotum and the exit wound was in the left 
buttock.  The veteran's current complaints included pain in 
the left buttock radiating to the left lower extremity since 
a low back injury in October 1996.  He denied drainage or 
swelling from the area of the left buttock remote gunshot 
wound.  Physical examination revealed a 2 by 1.5 centimeter 
(cm) dimpled scar in the inferior aspect of the left buttock.  
It was slightly tender with deep pressure into the scar.  
There was no significant loss of underlying muscle tissue 
except for the 2 by 1.5 cm area of the scar.  The color of 
the scar was no different from that of surrounding skin.  
Examination of the scrotum revealed a very faint, 2 cm 
longitudinal scar in the anterior aspect of the right 
scrotum.  The right inguinal area was normal.  Examination of 
the abdomen revealed surgical scars in the lower abdomen, but 
no tenderness, mass or palpable organs.  X-ray examination of 
the pelvis revealed a focal bony deformity and sclerotic 
changes on the right ileum around the sacroiliac joint 
related to old injury and post-surgical changes.  The 
diagnoses included remote gunshot wound involving the right 
side of the scrotum, abdominal cavity with exit wound in the 
left buttock, and muscle loss in the left buttock, secondary 
to the gunshot wound.  

By May 1998 rating decision, the RO continued the 40 percent 
rating for the residuals of shell fragment wound to muscle 
group XVII and the 30 percent rating for residuals of a shell 
fragment wound to muscle group XIX.  The RO recharacterized 
the veteran's depressive neurosis as dysthymia with 
generalized anxiety disorder and continued the 30 percent 
rating.  Service connection for PTSD, hearing loss, and a low 
back disability was denied.

On VA general medical examination in August 1998, the veteran 
reported pain in the right buttock and posterior iliac area 
for at least one year.  He indicated that, in July 1998, he 
had outpatient surgery on the right sacroiliac area to remove 
some bone from that area which was related to the previous 
surgery in which bone chips were taken from the iliac area to 
do his 1997 spinal fusion.  He indicated that he had 
continued pain in that area, as well as pain in the left 
abdomen, mostly adjacent to the umbilicus, at the site of his 
former colostomy.  He indicated that such pain had been 
present for the past week and was brought on by movements 
such as reaching across his body with his left arm and 
occasionally with defecation.  He stated that he had not 
consulted a physician for the problem, nor had he had any 
symptoms such as vomiting.  He also indicated that he took no 
pain medication other than Tylenol.  On examination, a 
midline surgical scar was noted from the upper abdomen down 
to the suprapubic area.  In the suprapubic area there was a 
very deep suprapubic scar.  The abdomen was soft and there 
was no tenderness, mass or palpable organ.  Examination of 
the genital and rectal area was normal except for bilateral 
hydrocele.  The diagnoses included chronic pain at the site 
of previous right iliac bone donor graft for purposes of 
spinal fusion; persistent pain status post recent surgery in 
the right sacroiliac area for removal of bony exostosis, with 
significant functional loss due to pain; remote gunshot wound 
involving the right side of the scrotum, abdominal cavity 
with exit wound in the left buttock, mild muscle loss in the 
left buttock secondary to gunshot wound; and persistent low 
back pain radiating to the left lower extremity, status post 
lumbar disc surgery and fusion.  In addition, the examiner 
noted that the veteran also complained of having nightmares 
related to his experiences in Vietnam, but PTSD was not 
diagnosed.  

In October 1999, the RO received records from the Social 
Security Administration (SSA) showing that he had been 
awarded disability benefits effective October 1996 due to low 
back disability.  Medical records used by SSA in reaching 
this determination were also submitted, showing treatment for 
the veteran's low back disability.  No findings of PTSD are 
contained in the records.

In July 2000, the veteran testified at a hearing at the RO 
that he had nightmares of Vietnam which had increased over 
the years.  He also reported difficulty with crowds and an 
exaggerated startle response.  Regarding his low back 
disability, he indicated that when he sustained his gunshot 
wounds in service, he lost "certain muscle groups back 
there."  He indicated that because of his gunshot wound 
injuries to his left buttock, he was forced to sit on his 
right buttock, throwing his spine out of alignment.  
Regarding his service-connected dysthymia, the veteran 
indicated that he had nightmares approximately twice weekly, 
periods of depression, and trouble sleeping.  He indicated 
that he took "nerve pills," which made him less anxious.  
He also indicated that his disability had increased in 
severity since the time of his most recent VA psychiatric 
examination.  As to his hearing loss, he indicated that he 
had been exposed to a lot of gunfire in service, as well as 
noise from helicopters.  He stated that he had no significant 
post-service noise exposure.

II.  Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  

If a veteran served continuously for a period of 90 days or 
more during a period of war and certain chronic diseases 
(including a psychosis, arthritis, and sensorineural hearing 
loss) become manifest to a degree of 10 percent or more 
within a year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during such 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that where a service-connected disability causes an increase 
in, but is not the proximate cause of, a nonservice- 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the U.S. during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
such service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2000).  

PTSD

In addition to the requirements set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accord with DSM-IV; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

In this case, the Board does not dispute that the veteran is 
a combat veteran and that coincident with his service he was 
exposed to extremely significant stressors.  Neither does the 
Board question the adequacy of his stressful combat 
experiences or his veracity with respect to claimed 
psychiatric symptomatology.  Rather, after careful review of 
the evidence, the Board finds that his claim of service 
connection for PTSD must be denied, based on the absence of a 
competent diagnosis of PTSD.  

As set forth above, the veteran was afforded VA psychiatric 
examination in May 1998.  At that time, the examiner noted 
the veteran's combat status and his reported psychiatric 
symptomatology.  Nonetheless, the examiner concluded that the 
DSM-IV diagnostic criteria for PTSD had not been met.  Here, 
the Board emphasizes that the diagnostic conclusions reached 
in this case are not based on the lack of a verified stressor 
or any examiner's conclusion that a stressor was inadequate 
so as to call into question reliance on DSM-III versus DSM-
IV.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Rather, the examiner determined that the veteran did not 
manifest symptomatology sufficient to meet a diagnosis of 
PTSD.  Such is a medical conclusion, one the Board is not 
free to disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The claims file is otherwise negative for any 
competent evidence diagnosing PTSD.  

In sum, despite consideration of the veteran's combat status, 
residual war wounds and reported psychiatric symptomatology, 
the medical evidence of record indicates that the veteran 
does not have PTSD related to any event of service.  The 
veteran himself is not competent to establish such diagnosis, 
see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and there 
is no competent evidence in the record or otherwise 
identified showing that the veteran does in fact have PTSD.  

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 1154(b).  However, the mere fact 
that the veteran is a combat veteran is not sufficient to 
establish the requisite diagnosis of PTSD.  Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  Thus, absent a diagnosis of 
PTSD, the claim of entitlement to service connection for such 
disability is denied.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (A claim for service-connection for a disability must 
be accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim).

This is a case where the preponderance of the evidence is 
against service connection and the benefit of the doubt rule 
is inapplicable.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b)); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low back disability

The veteran also claims entitlement to service connection for 
a low back disability.  In clinical settings, he has reported 
that he experienced some low back soreness in service, 
although he admits that he never sought medical treatment for 
his symptoms.  Additionally, at his July 2000 hearing, he 
theorized that his current low back disability may be related 
to his service-connected gunshot wound residuals.

As set forth above, the veteran's service medical records are 
negative for complaint or abnormality pertaining to the low 
back.  Likewise, the post-service medical evidence of record 
is negative for complaint or findings of low back disability 
for many years after service separation.  In that regard, the 
Board notes that after the veteran was discharged from 
service in 1969, he was seen on several occasions for 
unrelated disorders.  However, treatment records dated prior 
to 1996 are entirely silent for complaint or abnormality 
pertaining to the low back.  The first objective evidence of 
a low back disorder is not until July 1996, when the veteran 
sought treatment for low back pain after a civilian, on-the-
job injury.  At that time, the veteran complained of low back 
pain; however, he did not attribute such pain to service or 
his service-connected disabilities, nor did he indicate that 
it had been a longstanding problem.  In fact, he denied a 
history of prior low back injuries and indicated that his 
pain had begun following the July 1996 on-the-job injury.  

Based on the foregoing, it cannot be concluded that any in-
service low back pain experienced by the veteran was chronic 
in nature.  However, as set forth above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Thus, if there is a nexus between the 
veteran's current low back disability and his active service, 
service connection may be established.  Godfrey v. Derwinski, 
2 Vet. App. 354 (1992).  Likewise, if the evidence 
establishes a link between the veteran's current low back 
disability and any of his service-connected disabilities, 
service connection may be established on a secondary basis.  
38 C.F.R. § 3.310.

In this case, however, the medical evidence of record 
consistently shows that the etiology of the veteran's current 
low back disorder is his post-service low back injury, not 
his military service or any service-connected disability.  In 
that regard, the Board observes that both VA examiners and 
the veteran's private physicians have reached this 
conclusion.  For example, in a November 1996 private 
treatment record, the veteran's treating physician concluded 
that the veteran's L4-5 disc herniation was consistent with 
his post-service low back injury and recommended surgery.  
Likewise, recent VA medical examination reports diagnose 
persistent low back pain, status post lumbar disc surgery and 
fusion.  There is no conflicting medical evidence of record 
suggesting an alternative etiology for the veteran's 
herniated disc, such as his military service or any service-
connected disability.  

In that regard, the Board has considered the veteran's 
hearing testimony to the effect that his current low back 
disability may be related to his service-connected gunshot 
wound residuals.  However, the Court has held that a lay 
party is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Espiritu, 2 Vet. App. at 494.  Thus, 
the Board assigns far greater probative weight to the medical 
evidence of record than to the veteran's lay opinion.  

In reaching this decision, the Board notes that a November 
1996 private medical record submitted by the veteran notes 
findings of congenital spondylolisthesis.  Generally, a 
congenital or developmental defect is not a disease or injury 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2000).  Thus, 
service connection for spondylolisthesis is not warranted 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital defect.  VA 
O.G.C. Prec. Op. No. 82-90, 56 Fed. Reg. 45,711 (1990).  

In this case, however, the record does not show any 
superimposed disease or injury to the veteran's back that 
occurred during his military service, nor has the veteran so 
contended.  Again, the service medical records are negative 
for complaints or findings pertaining to the low back and 
there is no record of treatment for a back condition until 
1996, approximately 27 years after service, when the veteran 
sought treatment after injuring his back in an on-the-job 
accident.  In view of the foregoing, the Board concludes that 
the November 1996 findings of congenital spondylolisthesis do 
not provide a basis on which to grant his claim of service 
connection for a low back disability.  

In sum, the Board finds that the preponderance of the 
evidence shows that the veteran's current low back disability 
is unrelated to his military service, any incident therein, 
or any service-connected disability.  Thus, service 
connection for a low back disability is not warranted.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)); Gilbert, 1 Vet. App. at 53.

Bilateral hearing loss

Service connection for impaired hearing is subject to the 
additional requirements of 38 C.F.R. 3.385 (2000), which 
provides that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

In this case, given the veteran's auditory thresholds at the 
April 1998 VA audiometric examination, the Board finds that 
his hearing loss clearly meets the regulatory definition of a 
disability as provided in 38 C.F.R. § 3.385 (2000).  

Having determined that the veteran has a current hearing loss 
disability for VA compensation purposes, the next question 
for consideration is whether such disability was incurred in 
active service.  Here, the Board notes that the veteran's 
service medical records are negative for findings of a 
hearing loss disability.  However, the Court has held that 
even if a veteran does not have hearing loss for service 
connection purposes by the standards of 38 C.F.R. § 3.385 
during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.

In that regard, the veteran clearly served in combat with the 
enemy in Vietnam and has provided lay evidence of in-service 
acoustic trauma.  38 U.S.C.A. § 1154(b).  Given his 
documented combat exposure, his lay statements are deemed 
credible even absent corroboration in the record.  Id.  Based 
on this evidence, the Board finds that there is confirmed 
exposure to traumatic noise in service.  Moreover, the record 
contains a medical opinion linking the veteran's current 
bilateral hearing loss disability to his in-service exposure 
to acoustic trauma.  Namely, in the April 1998 VA medical 
examination report, the examiner concluded that the veteran 
had bilateral neurosensory hearing loss, consistent with his 
in-service noise exposure.  Here, the Board notes that the 
veteran testified at his July 2000 hearing that he had had no 
significant post-service noise exposure.

In light of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether there is a reasonable 
basis for concluding that the veteran's hearing loss 
disability was incurred in active service.  Resolving all 
reasonable doubt in his favor, the Board finds that service 
connection for the veteran's hearing loss disability is 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b)); see also Gilbert, supra.  

III.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Diagnostic Code 5317 pertains to muscle injuries of Group 
XVII, the functioning of which includes extension of the hip, 
abduction of the thigh, and elevation of the opposite side of 
the pelvis.  Under that Diagnostic Code, a zero percent 
rating is assigned for slight impairment of Muscle Group 
XVII.  A 20 percent evaluation is assigned for moderate 
impairment, a 40 percent evaluation is assigned for 
moderately severe impairment, and a maximum 50 percent 
evaluation is assigned for severe impairment of this muscle 
group.

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or other evidence of in-service 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lower threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  The objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating a short track of the missile through 
muscle tissue.  There is some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There is 
a record of consistent complaints of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  The objective 
findings include entrance and (if present) exit scars 
indicating track of the missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, muscle substance or normal firm resistance of the 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is contemplated when there is a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  There is 
a service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  There is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).  

In considering the residuals of such muscle injuries, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2000).  Evaluation includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.56, 4.59 (2000).

After careful review of the voluminous evidence of record, 
the Board concludes that the criteria for a rating in excess 
of 40 percent for the residuals of a shell fragment wound to 
muscle group XVII have not been met.

In that regard, the Board notes that there the veteran's 
current shell fragment wound residuals of muscle group XVII 
do not meet the requirements for a severe injury under 38 
C.F.R. § 4.56 based on either the nature of the original 
wound or current symptomatology.  There is no evidence of 
ragged, depressed and adherent scars, loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area which 
would indicate a severe disability.  Likewise, there has been 
no demonstration that the veteran's muscles swell and harden 
abnormally in contraction, there is no X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, 
there is no adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, and there is no 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Finally, the Board notes that 
there is no other evidence showing a severe impairment of 
function.  In sum, the Board finds that the evidence does not 
show impairment of muscle function sufficient to warrant an 
evaluation based on severe muscle injury under Code 5317 or 
38 C.F.R. § 4.40, 4.45, 4.59.  In fact, on most recent 
medical examination in August 1998, the examiner concluded, 
after examination of the veteran and a review of the history 
of his injury, that the muscle loss resulting from the 
shrapnel wound injury to the left buttock was mild.

While the Board notes that the veteran's subjective 
complaints of pain radiating to his buttocks and lower 
extremities, these findings have been related by medical 
professionals to conditions which are separate from his 
service-connected disability, namely his low back disability.  
As set forth above, symptoms produced by separate, 
nonservice-connected conditions may not be considered in the 
evaluation of service-connected disability.  38 C.F.R. 4.14.  
Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 40 percent for the service connected residuals of a shell 
fragment wound to muscle group XVII.

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of the current protected 40 
percent evaluation for the service connected residuals of 
gunshot wound muscle group XVII.  Since a preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not for application.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b)); Gilbert, 
1 Vet. App. at 53.

However, the Board finds that the record presents a basis for 
assignment of a separate 10 percent rating for a tender and 
painful scar of the left buttock under 38 C.F.R. § 4.118, 
Code 7804 (2000).  In this regard, the Board notes that the 
residuals of a gunshot wound to muscle group XVII include an 
exit scar of the left buttock which was noted on most recent 
VA examination to be tender.  This symptomatology does not 
overlap with the symptomatology associated with the muscle 
damage upon which the current 40 percent rating above is 
based.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds the criteria for a separate 10 percent 
rating under Code 7804 for a symptomatic scar have been met.  
Esteban, 6 Vet. App. at 261-62.

This is the maximum schedular rating assignable for scars, 
notwithstanding scars which limit function of the body part 
that they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
In this case, there is no evidence of record of functional 
impairment due to the veteran's scar.  Thus, as he currently 
receives the maximum schedular evaluation provided by the 
rating schedule for a painful scar, an evaluation in excess 
of 10 percent is not warranted for the scar, in and of 
itself.

The Board has also considered 38 C.F.R. § 3.321, but the 
findings in this case do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  It is 
observed that the veteran has not reported any lost time from 
work as a result of this service-connected disability, and 
the record does not reflect any recent periods of 
hospitalization for this disability.  Under such 
circumstances, the Board finds that the impairment resulting 
from the residuals of a gunshot wound to muscle group XVII is 
appropriately compensated by the currently-assigned schedular 
rating, and the provisions of 38 C.F.R. § 3.321 are not for 
application.


ORDER

Service connection for PTSD is denied.

Service connection for a low back disability is denied.

Service connection for bilateral hearing loss is granted.

A rating in excess of 40 percent for residuals of a gunshot 
wound to muscle group XVII is denied.

A separate 10 percent rating for a scar of the left buttock 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



REMAND

As set forth above, under the Veterans Claims Assistance Act 
of 2000, the Secretary has a duty to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000 (to be 
codified at 38 U.S.C. § 5103A(d)).

With respect to the veteran's claim for an increased rating 
for depressive neurosis, the Board notes that he was most 
recently afforded a VA psychiatric examination in April 1998.  
At that time, he indicated that he was receiving no 
psychiatric care and a GAF of 60 was assigned by the 
examiner, indicating moderate psychiatric symptoms.  At his 
July 2000 hearing, however, he testified that his psychiatric 
symptomatology had increased in severity since the April 1998 
VA examination and that he was currently taking "nerve 
pills."  The Court has held that where, as here, the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
Thus, the Board finds that a new VA psychiatric examination 
is warranted.  

Regarding the issue of entitlement to a rating in excess of 
30 percent for residuals of a gunshot wound to muscle group 
XIX, the Board likewise finds that additional action by the 
RO is necessary, prior to final consideration by the Board.  

In that regard, it is noted that in clinical settings and at 
his July 2000 hearing, the veteran provided lay evidence 
regarding the severity of symptomatology which he felt was 
related to residuals of a resection of the small intestines 
and abdominal scarring.  As set forth above, the RO granted 
service connection for these residuals in a September 1969 
rating decision; noncompensable ratings were assigned.  Thus, 
it appears that the veteran's service-connected residuals of 
a gunshot wound to muscle group XIX include these 
disabilities.  

It is noted that VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and evidence of record.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  As set forth above, the Court has held 
that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. 4.14. Esteban, 
6 Vet. App. at 262.  Consequently, the Board finds that a VA 
medical examination is warranted in order to identify all 
residuals of the gunshot wound to muscle group XIX, as well 
as the severity of those residuals.  

Additionally, following the completion of the examination, 
the RO must consider whether all applicable symptomatology is 
appropriately rated, to specifically include whether any 
scars, muscle damage, or other residuals merit separate 
disability ratings.  In that regard, it is noted that 
additional disability may also be awarded for limitation of 
motion due to pain, weakened movement, excess fatigability, 
or incoordination.  DeLuca, supra..

Finally, the Board notes that by February 2000 rating 
decision, the RO denied a total rating based on individual 
unemployability due to service-connected disabilities.  At 
his July 2000 hearing, the veteran and his attorney provided 
testimony and argument which the Board interprets as a Notice 
of Disagreement with that rating decision.  A Statement of 
the Case addressing the issue of entitlement to a total 
rating based on individual unemployability has not yet been 
issued.  Accordingly, a remand for this action is necessary.  
Manlincon, supra.  

To ensure VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
due process, the case is REMANDED for the following:

1.  The RO should issue a Statement of 
the Case to the veteran and his attorney 
addressing the issue of entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disabilities.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  This 
matter should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The RO should contact the veteran and 
request that he identify all medical care 
providers who have treated him since 
April 1998 for his service-connected 
psychiatric disability and residuals of a 
gunshot wound to muscle group XIX, to 
include residuals of a resection of the 
small intestine with abdominal scarring.  
After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records (not previously obtained) 
for association with the claims folder.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of his service-
connected psychiatric disorder.  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  Based on the examination 
findings and a review of the record, the 
examiner should comment on the severity 
of the veteran's service-connected 
psychiatric disability, to include 
commenting on the extent, if any, that 
such disability results in occupational 
and social impairment.  

4.  The veteran should also be afforded a 
VA medical examination to determine the 
nature and severity of the service-
connected residuals of shell fragment 
wounds to muscle group XIX.  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  The examiner should be 
requested to separately identify, to the 
extent medically feasible, all symptoms 
caused by the shell fragment wounds to 
muscle group XIX, to include residuals of 
a resection of the intestines and 
abdominal scarring.  He or she should 
also describe the severity of each 
symptom.  The examiner should also be 
requested to specifically note whether 
there are any signs of instability, 
muscle wasting, atrophy, or weakness, and 
whether the veteran's disability results 
in any limitation of function due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.

5.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  The RO should 
also ensure that all duties under the 
Veterans Claims Assistance Act of 2000 
have been met.

6.  Thereafter, the RO should 
readjudicate the veteran's claims, 
including consideration of whether all 
applicable shell fragment wound 
symptomatology is appropriately rated, to 
specifically include whether any scars, 
muscle damage, or other residual merits a 
separate disability rating.  The RO 
should also consider whether the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.40, 4.45, and 4.59 are applicable 
to the veteran's claim.  

If the benefits sought on appeal are not granted, the veteran 
and his attorney should be furnished a supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 



